DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims (1 and 6) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control unit and a transmitting unit in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelletier et al. (Pelletier), U.S. Publication No. 2013/0322413.
Regarding Claim 1, Pelletier discloses a user equipment (i.e., WTRU 102; see 
figure 1B) comprising:
a control unit (i.e., processor 118; see figure 1B) configured to determine which of resource determination controls, scheduling type control (i.e., scheduling assignment is a transmit/receive assignment; see paragraph [0182]) or autonomous resource selection type control, is to be used in device-to-device direct communication, based on a predetermined condition (i.e., the D2D WTRU may determine that the related scheduling assignment is for the D2D link. The D2D WTRU may further determine that a given D2D scheduling assignment is a transmit/receive assignment based on the resource configuration therefore, WTRU makes a determination; see paragraph [0182]); and
a transmitting unit (i.e., transceiver 120; see figure 1B) configured to transmit a message to another user equipment based on the determined resource determination control (i.e., The scheduling assignment (or scheduling control information) and data channel may be transmitted simultaneously from the D2D transmitting WTRU to provide scheduling information to the receiving WTRU.; see paragraphs [0186]-[0187]).
Regarding Claim 2, Pelletier discloses wherein the predetermined condition is 
whether or not the user equipment belongs to a user equipment (UE) group, the scheduling type control is used when the user equipment belongs to the UE group (i.e., resource allocation and/or scheduling of transmission parameters may be addressed and applicable to a group of WTRUs, for example, all WTRUs in the same D2D session.; see paragraphs [0170] and [0175]), and the autonomous resource selection type control is used when the user equipment does not belong to the UE group (i.e., Alternatively, the WTRU may autonomously determine what transmission parameters to apply, or select one of a finite number of set(s) (that may be configured) of transmission parameters.; see paragraph [0107]).
Regarding Claim 3, Pelletier discloses wherein the predetermined condition is 
whether or not a scheduling command is received in a predetermined period, wherein the scheduling type control is used when the scheduling command is received (i.e., The validity of a resource allocation may be bounded in time. For example, the WTRU may release the configuration upon expiration of a timer (for example, a dedicated validity timer, or timing advance timer (TAT)), absent any event that may restart the timer.; see paragraphs [0121] and [0144]-[0145]), and wherein the autonomous resource selection type control is used when the scheduling command is not received (i.e., Alternatively, the WTRU may autonomously determine what transmission parameters to apply, or select one of a finite number of set(s) (that may be configured) of transmission parameters.; see paragraph [0107]).
Regarding Claim 4, Pelletier discloses wherein the predetermined period is 
started at a time point at which a scheduling request is transmitted (i.e., WTRU1 602 may transmit a request 604 for D2D resources to an eNB 601 requesting resources for performing D2D communications.; see paragraph [0134]).
Regarding Claim 5, Pelletier discloses wherein the predetermined period is 
specified based on a latency requirement (i.e., The validity of a resource allocation may be bounded in time; see paragraphs [0121]-[0122]).
Regarding Claim 6, Pelletier discloses a base station device (i.e., eNB 114; see 
figure 1A), comprising:
a control unit (i.e., as required for making a determination and providing resource allocation) configured to determine which of resource determination controls, scheduling type control or autonomous resource selection type control, is to be used in device-to-device direct communication (i.e., an eNB may provide resource allocation and at least one WTRU in the D2D communication may have the autonomy to determine the final transmission selection parameters and perform some scheduling functionality therefore, eNB makes a determination; see paragraphs [0115]-[0116]); and
a transmitting unit (i.e., as required for transmitting resource allocation to WTRU as described in paragraph [0115]) configured to transmit, to a user equipment, information indicating the determined resource determination control (i.e., A D2D WTRU may monitor downlink control channels from the eNB (for example, in a D2D scheduling subframe) for a resource allocation applicable in a given subframe.; see paragraph [0115]).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645       
May 18, 2022